UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  4/9/2020
CORNELL HOLDEN and MIGUEL MEJIA, on :
behalf of themselves and all others similarly                  :     17 Civ. 2192 (JGK) (RWL)
situated,                                                      :
                                                               :     ORDER
                                    Plaintiffs,                :
                                                               :
                  - against -                                  :
                                                               :
THE PORT AUTHORITY OF NEW YORK                                 :
AND NEW JERSEY, THE PORT AUTHORITY :
POLICE DEPARTMENT, MICHAEL                                     :
OPROMALLA, SHAUN KEHOE, JOHN TONE, :
JORDAN ESPOSITO, MICHAEL DEMARTINO,:
RICHARD ALYMER, and OFFICERS JOHN :
DOE 1-100, sued in their individual capacities :
and official capacities as officers of the Port                :
Authority Police Department,                                   :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

         As discussed during the April 9, 2020 pre-settlement conference call, the current

settlement conference date is adjourned to a time after the Court resolves the motion for

reconsideration concerning individual injunctive relief, which is set to be fully briefed by

May 1, 2020. Within seven days of entry of the decision on that motion, the parties shall

contact the chambers of the undersigned to schedule a settlement conference if the Court

has not already reached out to do so.

                                                     SO ORDERED.


                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE
Dated:           April 9, 2020
                 New York, New York
